Exhibit 10.1

 

MAXIMUS

RESTRICTED STOCK UNITS — TERMS AND CONDITIONS

1.             Relationship to Plan.

The award represented by this certificate has been granted pursuant to the
MAXIMUS, Inc. (“Company”) 1997 Equity Incentive Plan, as amended (“Plan”), and
is in all respects subject to the terms, conditions and definitions of the Plan.
The Employee hereby accepts this award subject to all the terms and provisions
of the Plan and agrees that all decisions under and interpretations of the Plan
by the Compensation Committee of the Board of Directors of the Company
(“Committee”), shall be final, binding and conclusive upon the Employee and his
or her heirs.

2.             Restricted Stock Units.

Restricted Stock Units (“RSUs”) represent value equivalent to shares of common
stock of the Company (“Shares”) that are subject to vesting restrictions. No
Shares are issued with respect to unvested RSUs. As the RSUs vest, the Employee
is entitled to receive that number of Shares equal to the number of vested RSUs.

3.             Vesting.

The RSUs hereby awarded shall vest in accordance with the schedule set forth on
the front of this certificate. The Company shall deliver Shares to the Employee
as the RSUs vest. At the sole discretion of the Company, the vesting schedule
may be subject to acceleration based on achievement of performance criteria.

4.             Changes to Capital Structure.

At the sole discretion of the Company, appropriate adjustments may be made in
the number of RSUs covered by this award to give effect to any stock dividends,
stock splits, stock combinations, recapitalizations and other similar changes in
the capital structure of the Company after the Grant Date.

5.             Change in Control.

Notwithstanding any provision of the Plan or these terms and conditions to the
contrary, upon a Change in Control, the outstanding, unvested RSUs shall become
fully vested. For these purposes, “Change in Control” means the occurrence of
any one or more of the following:

(a)  The “beneficial ownership” (as defined in Rule 13d-3 of the Securities
Exchange Act of 1934 (the “Exchange Act”)) of securities representing more than
twenty-five percent (25%) of the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Company Voting Securities”) is accumulated, held or acquired by
a Person (as defined in Section 3(a)(9) of the Exchange Act, as modified, and
used in Sections 13(d) and 14(d) thereof) (other than the Company, any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or an Affiliate thereof, or any corporation owned, directly or
indirectly, by the Company’s stockholders in substantially the same proportions
as their ownership of stock of the Company); provided, however, that any
acquisition from the Company or any acquisition pursuant to a transaction that
complies with clauses (i), (ii) and (iii) of subparagraph (c) of this definition
will not be a Change in Control under this subparagraph (a), and provided
further, that immediately prior to such accumulation, holding or acquisition,
such Person was not a direct or indirect beneficial owner of 25% or more of the
Company Voting Securities; or

(b)  Individuals who, as of the Award Date, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that an individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board will be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(c)  Consummation by the Company of a reorganization, merger or consolidation,
or sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets or stock of another entity (a “Business
Combination”), in each case, unless immediately following such Business
Combination: (i) more than 60% of the combined voting power of then outstanding
voting securities entitled to vote generally in the election of directors of
(A) the corporation resulting from such

 


--------------------------------------------------------------------------------




Business Combination (the “Surviving Corporation”), or (B) if applicable, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries (the “Parent Corporation”), is represented, directly or indirectly,
by Company Voting Securities outstanding immediately prior to such Business
Combination (or, if applicable, is represented by shares into which such Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Company Voting Securities, (ii) no Person (excluding any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 25% or more of
the combined voting power of the then outstanding voting securities eligible to
elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) except to the extent that such ownership
of the Company existed prior to the Business Combination, and (iii) at least a
majority of the members of the board of directors of the Parent Corporation (or,
if there is no Parent Corporation, the Surviving Corporation) were members of
the Incumbent Board at the time of the execution of the initial agreement, or of
the action of the Board, providing for such Business Combination; or

(d)  Approval by the Company’s stockholders of a complete liquidation or
dissolution of the Company.

However, in no event will a Change in Control be deemed to have occurred, with
respect to an individual’s RSUs, if that individual is part of a purchasing
group that consummates the Change in Control transaction. An individual will be
deemed “part of a purchasing group” for purposes of the preceding sentence if
the individual is an equity participant in the purchasing company or group
(except: (i) passive ownership of less than 2% of the stock of the purchasing
company; or (ii) ownership of equity participation in the purchasing company or
group that is otherwise not significant, as determined prior to the Change in
Control by a majority of the nonemployee continuing directors).

6.             Termination of RSUs.

If the Employee ceases for any reason to be an employee of the Company or a
subsidiary of the Company, at any time prior to the full vesting of the RSUs
hereby awarded, the unvested RSUs shall terminate as of the Employee’s last day
of employment and shall not be subject to further vesting, and no Shares shall
be issued in respect of such terminated RSUs.

7.             Miscellaneous.

The Employee shall have no rights as a stockholder with respect to the RSUs
subject to this award until the vesting of the RSUs and the issuance of a stock
certificate for the Shares with respect to such vested RSUs. Nothing herein
contained shall impose any obligation on the Company or any of its subsidiaries
or the Employee with respect to the Employee’s continued employment by the
Company or any of its subsidiaries. The Employee assumes full responsibility for
familiarizing himself or herself with the tax consequences of the receipt and
vesting of the RSUs.

8.             Governing Law.

This award shall be subject to and construed in accordance with the law of the
Commonwealth of Virginia.

 


--------------------------------------------------------------------------------